Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16537783 filed on 08/12/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2018-163149, filed 08/31/2018 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osaka et al. (hereafter Osaka, of record see IDS dated 08/12/2019) US 20080074744 A1. 
In regard to independent claim 1, Osaka teaches (see Figs. 1-9) an image stabilization apparatus (i.e. as  vibration reduction apparatus 10, with improved blur correcting precision, in optical equipment i.e. camera system 1 with interchangeable lens 2 and camera body 3, see Title, Abstract, paragraphs [03, 07-28, 61-67, 69-76, 80-85, 98-101, 107-110], as depicted in e.g. Figs. 1-6, 8-9) comprising: 
a movable member (movable lens frame 40, e.g. paragraphs [62-67, 69-76, 80-85]) configured to hold an image stabilization optical element (i.e. holding image blur correcting lens 20, e.g. paragraphs [62-67, 69-76, 80-85], as depicted in e.g. Figs. 1-4); 
a fixed member (i.e. vibration reduction case 30, paragraphs [42-67, 69-77]) holding the movable member movably in a direction crossing an optical axis (30 holding 40 movable in plane perpendicular to optical axis Z, using ball(s) 41 and springs 42a-b, paragraphs [42-67, 69-77], e.g. Figs. 2-4); 
an electrical element mounted on the movable member (i.e. as coil(s) 51x,y parts of VCMs 50x,y and Hall element(s) 61x,y part of position detecting portions 60x,y, mounted on 40, paragraphs [75, 79-89], e.g. Figs. 2-6); and 
a flexible sheet member (flexible printed circuit board (FPC) 70, paragraphs [64, 89]) electrically connecting the electric element to the fixed member (70 connecting coils 51x,y, Hall elements 61x,y with 30 and system CPU etc. e.g. paragraphs [89, 92-94]), 

Regarding claim 2, Osaka teaches (see Figs. 1-9) that the flexible sheet member (70) includes: 
a flexion portion (i.e. folding portion(s) 70xa-b,ya-b of sides 70x,y of 70, paragraphs [93-101, 107, 126], e.g. Figs. 2, 3A-6, 8-9); 
a first extending portion connected to one end of the flexion portion and contacting the movable member (i.e. first extending portion of 70(70x,y) i.e. leading to 70xc,yc connected to one end of folding portion 70xa-b, 70ya-b, and contacting 40 at fixing/non-fixing portion 752, 754,  paragraphs [93-101, 107, 126-7], e.g. Figs. 2-3, 6-5); and a 
second extending portion connected to the other end of the flexion portion and contacting the fixed member (i.e. second extending portion of 70(70x,y) connected to other end of folding portion 70xa-b, 70ya-b, and contacting casing 30,33 at fixing/non-fixing portion 751,753,  paragraphs [93-101, 107, 126-7], e.g. Figs. 2-3, 6-5).  
Regarding claim 3, Osaka teaches (see Figs. 1-9) that the movable member (40)  includes a first contacting portion contacting the first extending portion (40 with fixing/non-fixing portion 752, 754 contacting first extending 70xc,yc, e.g. paragraphs [93-101, 107, 126-7], Figs. 2-3, 6-5,8) 
wherein the fixed member includes a second contacting portion contacting the second extending portion (casing 30,33 with fixing/non-fixing portion 751,753, contacting second extending portion of 70(70x,y), paragraphs [93-101, 107, 126-7], as depicted in Figs. 2-3, 6-5,8-9) and 
- 16 -10197461US01 wherein the apparatus (10)  is configured such that the first contacting portion and the second contacting portion are parallel to each other (i.e. as with fixing/non-fixing portion 752, 754 of 40 and fixing/non-fixing portion 751,753 on 30,33 are parallel to each other, as depicted in Figs. 6-5,8-9) . 
Regarding claim 4, Osaka teaches (see Figs. 1-9) that the movable member (40) is permitted to move relative to the fixed member (30,33) by a positional movement of the flexion portion  (i.e. as 70xa-b,ya-b are displaced due to vibration reduction movement of 40 in X and Y direction by VCMs 50x,y, paragraphs [72, 77-81, 93-101, 107], as depicted in Figs. 2A, 3A-6,8) and a torsional deformation of the flexion portion, the first extending portion, and the second extending portion (i.e. as 70xa-b,ya-b, the first extending portion of 70(70x,y) and second extending portion of 70(70x,y) are can deform torsional due to vibration reduction movement of 40 in both X and Y directions by VCMs 50x,y, paragraphs [72, 77-81, 93-101, 107], as depicted in Figs. 2A, 3A-6,8). 
Regarding claim 5, Osaka teaches (see Figs. 1-9) that at least one of the first contacting portion and the second contacting portion has a shape with clearance for the torsional deformation (as  shape of 40 with fixing/non-fixing portion 752, 754 with clearance from 30,33 and with first/second slit 40a,b and  also as shape 30,33 with fixing/non-fixing portion 751,753 with clearance from 40, allowing for torsional deformation, as depicted in Figs. 2-6,8-9paragraphs [93-101, 107, 126-7], as depicted in Figs. 2-3, 6-5,8-9). 

In regard to independent claims 6 and 7, Osaka teaches (see Figs. 1-9) a camera (camera system 1, with lens 2, imaging element, paragraphs [61-65, 126-130], Figs. 1-9) comprising: a lens apparatus (2); and an image sensor (e.g. CCD) configured to receive an image formed by the lens apparatus (as camera system 1, with lens 2, and imaging element paragraphs [61-65, 126-130], Figs. 1-9),
wherein the lens apparatus (camera system 1, with lens 2, imaging element, paragraphs [61-65]) includes: an imaging optical system (e.g. photographing optical system, paragraphs [61-65]); and an image stabilization apparatus (i.e. as  vibration reduction apparatus 10, with improved blur correcting precision, in optical equipment i.e. camera/photographing system 1 with interchangeable lens 2 and camera body 3, see Title, Abstract, paragraphs [03, 07-28, 61-67, 69-76, 80-85, 98-101, 107-110], as depicted in e.g. Figs. 1-6, 8-9), 
wherein the image stabilization apparatus (10) includes: 
a movable member (movable lens frame 40, e.g. paragraphs [62-67, 69-76, 80-85]) holding an image stabilization optical element included in the imaging system (i.e. holding image blur correcting lens 20, part of 10, 1, e.g. paragraphs [62-67, 69-76, 80-85], as depicted in e.g. Figs. 1-4); 
a fixed member (i.e. vibration reduction case 30, paragraphs [42-67, 69-77]) holding the movable member movably in a direction crossing an optical axis (30 holding 40 movable in plane perpendicular to optical axis Z, using ball(s) 41 and springs 42a-b, paragraphs [42-67, 69-77], e.g. Figs. 2-4); 
an electrical element mounted on the movable member (i.e. as coil(s) 51x,y parts of VCMs 50x,y and Hall element(s) 61x,y part of position detecting portions 60x,y, mounted on 40, paragraphs [75, 79-89], e.g. Figs. 2-6); and 
a flexible sheet member (flexible printed circuit board (FPC) 70, paragraphs [64, 89]) electrically connecting the electric element to the fixed member (70 connecting coils 51x,y, Hall elements 61x,y with 30 and system CPU etc. e.g. paragraphs [89, 92-94]), 
wherein the flexible sheet member (70) is fixed to the movable member and the fixed member (i.e. as 70 is fixed with fixing portion 70xc,yc to 40 at fixing portions 752, and is fixed to case 30 at fixing portions 751 of lid 33 of casing 30, paragraphs [93-98, 107]) so that the flexible sheet member is bent between the movable member and the fixed member (i.e. as 70 with X, Y sides FCP 70x,y is bent at folding portions e.g. 70xa-b, 70ya-b, as depicted in e.g. Figs. 2, 3A-6, 8-9, paragraphs [93-101, 107, 126-127]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anshita US 20090232483 A1 (e.g. Figs. 1-4 and their descriptions), Wade et al. US 20130100304 A1 (e.g. Figs. 2, 5-7 and their descriptions), Sato US 20120081559 A1 (e.g. Figs. 1-4 and their descriptions), and Sato US 20130176620 A1 (e.g. Figs. 1-2 and their descriptions) also disclose features of the claimed invention. 

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872